Citation Nr: 0737684	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-30 040	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1956 to August 
1960.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action that denied service 
connection for PTSD.

In June 2005, the veteran testified at a hearing before a 
decision review officer at the RO.  

In June 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

In written statements received in February and July 2007 and 
at the June 2007 Board hearing, the veteran raised the issue 
of service connection for an acquired psychiatric disorder, 
other than PTSD.  Appellate review discloses that service 
connection for an acquired psychiatric disorder other than 
PTSD was last denied by the RO in January 1999.  However, the 
issue of new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD has not been adjudicated by the RO, and is not 
properly before the Board for appellate consideration at this 
time, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT  

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran does not have a current diagnosis of PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A May 2004 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and the post-rating August 2005 Statement of the Case (SOC) 
informed him of what was need to establish entitlement to 
service connection for PTSD.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any medical 
reports that he had that pertained to his claim.  The Board 
thus finds that the 2004 RO letter and 2005 SOC collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.    

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the February 2005 rating action on appeal.  
The Board thus finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal, and the veteran's claim 
was readjudicated on the basis of all the evidence of record 
in May 2006 (as reflected in the Supplemental SOC).  Hence, 
the Board finds that any failure on the part of the VA in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status is not at issue, and he was notified of the 
degree of disability and effective date information by letter 
of March 2006, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service 
medical, personnel, and administrative records, and pertinent 
post-service private, state, and VA medical records through 
2007.  The RO furnished the veteran requested copies of his 
service medical records in July 2004, his entire claims 
folder in February 2006, and the August 2005 SOC in January 
2007.  Transcripts of the veteran's June 2005 RO and June 
2007 Board hearing testimony are of record.  He was afforded 
a comprehensive VA psychiatric examination in May 2006.  In 
May 2007, the veteran's representative waived, on the 
veteran's behalf, his right under the provisions of 38 C.F.R. 
§ 20.1304(c) (2007) to have the RO initially consider 
additional evidence submitted.  Significantly, the veteran 
has not identified, nor does the record otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service. 

In this case, the service medical records are completely 
negative for complaints or findings of PTSD.  Numerous post-
service private, state, and VA medical records developed 
through 2007 show treatment and evaluation of the veteran for 
psychiatric disorders including schizophrenia since 1967, a 
depressive disorder, and a paranoid personality disorder, but 
are similarly negative for findings or diagnoses of PTSD.  On 
the most recent May 2006 comprehensive VA psychiatric 
examination conducted to determine whether or not the veteran 
had PTSD, the physician concluded that he met the criteria 
for schizophrenia, but did not have PTSD symptoms.    

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent evidence does not provide any indicia of the 
disability for which service connection is sought (and hence, 
no evidence of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the record is 
devoid of competent evidence showing the current existence of 
PTSD, service connection for that claimed disability is not 
warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, advanced in written 
statements and hearing testimony, in connection with the 
claim on appeal.  However, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether he currently meets the 
diagnostic criteria for PTSD.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board emphasizes 
that medical matters such as diagnosis, causation, and 
etiology are solely within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Hence, the veteran's own assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


